                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

HARRY KEITH MILLER,                                                                         PLAINTIFF
ADC #131373

v.                                     4:19CV00343-BRW-JTK

JOSHUA MERRITT, et al.                                                                  DEFENDANTS

                                                ORDER

        I find that the interests of justice would be best served by transferring this case to the

United States District Court for the Western District of Arkansas.        Venue would be proper in

the Western District, as Defendants are located there and the events complained of allegedly

occurred there. See 28 U.S.C. ' 1406(a).1

        The Clerk of the Court is directed to immediately TRANSFER this case to the Western

District of Arkansas, El Dorado Division, United States Courthouse, 101 South Jackson Ave.,

Room 205, El Dorado, AR 71730-6133.

        IT IS SO ORDERED this 12th day of June, 2019.




                                                         Billy Roy Wilson _________________
                                                         UNITED STATES DISTRICT JUDGE




1
 AThe district court of a district in which is filed a case laying venue in the wrong division or
district shall dismiss, or if it be in the interest of justice, transfer such case to any district or
division in which it could have been brought.@ Id.
